Citation Nr: 1047083	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  05-25 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
disorders.

2.  Entitlement to service connection for bilateral knee 
disorders.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from March 
1943 to October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
pursuant to an August 2010 Order of the Court of Appeals for 
Veterans Claims (CAVC or "the Court") granting a Joint Motion 
for Partial Remand (JMR), which in pertinent part, vacated the 
Board's October 2008 denial of entitlement to service connection 
for bilateral leg and knee disorders and remanded the claim to 
the Board for further consideration of the issues on appeal.  

Originally, these claims were before the Board on appeal from a 
November 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his 
part.


REMAND

In October 2008, the Board denied the Veteran's claims seeking 
entitlement to service connection for bilateral knees and leg 
disorders finding no medical evidence of current diagnoses.  
Specifically, other than skin lesions and neurological 
radiculopathy unrelated to the Veteran's military service, the 
Board found no medical diagnosis of any leg or knee disorder.  
Within the same decision, the Board remanded the Veteran's claim 
seeking entitlement to service connection for bilateral feet 
disorders for further development.

The 2010 JMR remanded the bilateral knees and leg claims 
indicating that the Board had not properly explained why the 
Veteran's bilateral leg and knee disorders claims were not 
"inextricably intertwined" with the bilateral feet disorders 
claim the Board remanded n October 2008.  For the first time, the 
Veteran indicated that perhaps his bilateral lower extremity 
complaints could be secondary to his feet disorders.  

Initially, the Board notes the 2008 prior denial of the legs and 
knees claims was primarily based on the fact that the medical 
evidence did not show current diagnoses of the legs and knees.  
First and foremost, entitlement to service connection requires 
the presence of a current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 
341, 346 (1999).

Accordingly, whether the Veteran's complaints are related to his 
feet is irrelevant to his claims in the absence of current 
diagnoses. Rather, the medical evidence indicates the only 
afflictions even arguably related to the Veteran's legs and knees 
are skin lesions and radiculopathy which have been attributed to 
the Veteran's non-service-connected low back disorder. Further, 
the Veteran specifically abandoned his claim seeking entitlement 
to service connection for a skin disorder within the 2010 JMR.  
There simply is no other medical evidence indicating current 
diagnoses of the legs or knees.

The Veteran now claims, however, the existence of bilateral leg 
and knee disorders "secondary" to his bilateral feet disorders.  
The Veteran, since the 2010 JMR, has also identified private 
treatment records of treatment for injuries related to falls 
claimed as secondary to bilateral leg disorders.  As such, the 
Board concludes further development of the Veteran's claims is 
now necessary.

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this case, given the Veteran's new alternative theory of 
entitlement to service connection, the RO should provide the 
Veteran with a new VCAA letter specifically addressing the 
elements and evidence necessary to establish a claim of 
entitlement to service connection claimed as secondary to 
another disorder.  That is, the Veteran should be given 
appropriate corrective notice of his claims seeking entitlement 
to service connection for bilateral legs and knees disorders, 
also claimed as secondary to bilateral feet disorders. 

As indicated above, the Veteran has since the 2010 JMR identified 
private treatment records with signed release forms of recent 
treatment that may be relevant to his current claim.  The RO 
should make efforts to obtain these records.

To the extent the Veteran is found to have current diagnoses of 
the knees or legs, the Board concludes the issue of entitlement 
to service connection for these found diagnoses are indeed 
"inextricably intertwined" with the issue of entitlement to 
service connection for bilateral feet disorders, currently on 
Remand.   See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
Court has held that all issues "inextricably intertwined" with an 
issue certified for appeal, are to be identified and developed 
prior to appellate review. Id.  Here, to the extent the Veteran 
has current leg or knee diagnoses, those issues must be deferred 
pending full development and adjudication of the Veteran's claim 
seeking entitlement to service connection for bilateral feet 
disorders.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO must ensure that all VCAA notice 
obligations are satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent.  In particular, 
the Veteran should be informed of how to 
establish his bilateral legs or bilateral 
knees claims under a secondary service 
connection theory pursuant to 38 C.F.R. 
§ 3.310.

2.  Ask the Veteran to complete release forms 
authorizing VA to request his treatment 
records from Dr. Majerus, Bryan LGH Hospital, 
Dr. Pierson or any other physician treating 
him for the issues on appeal. These medical 
records should then be requested, and the RO 
should specify that actual treatment records, 
as opposed to summaries, are needed. All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.

3.  After the above is complete, and 
following review of any and all 
"inextricably intertwined" issues, 
readjudicate the Veteran's claims. If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

